DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim (s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myers (US 10602623 B1).
Regarding claim 1, Myers discloses, in Fig.2 a flexible display device (10), comprising a flexible display panel screen (14) and at least one hand held part (12), wherein each hand held part is connected to an end of the flexible display screen (see 12 connected to one end of 14), and each hand held part comprises a housing body (12) and at least one circuit board accommodated in the housing body (see 44 in 12-1or 44d in 12-2 of Fig.6), and the housing body and the end of the flexible display screen are installed together (see 12-1 installed with 

Regarding claim 10, Myers discloses wherein the at least one circuit board is a flexible circuit board (col.5:line 35-45).
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 10602623 B1) as applied to claim 1 above, and further in view of Kim (US 9870029 B2).

Regarding claim 2, Myers fails to disclose wherein the housing body comprises a first housing and a second housing, and the first housing is connected with the end of the flexible display screen, and the second housing is fixed to the first housing, and the first housing and the second housing form an accommodating space, and the at least one circuit board is accommodated in the accommodating space.
Kim discloses wherein the housing body(600;Fig.2) comprises a first housing (610) and a second housing (620), and the first housing is connected with the end of the flexible display screen (610 is connected to end of 100 ), and the second housing is fixed to the first housing (610 and 620 joinable together to form a housing), and the first housing and the second housing form an accommodating space (see space within 600), and the at least one circuit board (see 160) is accommodated in the accommodating space (160 is placed within 600).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the housing body of Myers in order to provide protection to the circuit board.

Regarding claim 3, Myers fails to disclose the first housing is formed with a connection hole penetrating through first housing and the end of the flexible display screen is connected to the at least one circuit board through the connection hole  
Kim discloses the first housing is formed with a connection hole (612;Fig.2) penetrating through first housing and the end of the flexible display screen (100;Fig.2) is connected to the at least one circuit board (160) through the connection hole (612).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the housing body of Myers in order to provide protection to the circuit board.
	Regarding claim 4, Myers fails to disclose each hand held part further comprises an assembling part and the assembling part is fixed to an inner wall of the first housing and the end of the flexible display screen is inserted into the accommodating space through the connection hole and is connected with the assembling part.
Kim disclose each hand held part further comprises an assembling part (see 200), and the assembling part is fixed to an inner wall of the first housing (see 200 is fixed to inner wall of 610 in Fig.3), and the end of the flexible display screen is inserted into the accommodating space through the connection hole and is connected with the assembling part (100 is inserted into 600 and connected to part 200; Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the housing body of Myers in order to roll up retract the display into the housing to save space for the user.
Regarding claim 5, Myers fails to disclose wherein each hand held part further comprises a fixing part accommodated in the accommodating space, and the assembling part is fixed to the inner wall of the first housing by the fixing part.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the housing body of Myers in order to roll up retract the display into the housing to save space for the user.
Regarding claim 7, Myers fails to disclose wherein a side of the assembling part adjacent to the connection hole and a corresponding end of the flexible display screen are attached together with adhesive.
Kim discloses wherein a side of the assembling part adjacent to the connection hole and a corresponding end of the flexible display screen are attached together with adhesive (see col.5:line 47-62).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kim with the housing body of Myers in order to roll up retract the display into the housing to save space for the user.
Claim (s) 8   is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 10602623 B1) in view of Kim (US 9870029 B2) as applied to claim 2 above, and further in view of Morita (US2015/0009613 A1).
Regarding claim 8, Myers fails to disclose at least one end of the flexible display screen is provided with a welding area, and the welding area is located in the accommodating space in the corresponding hand held part and is electrically connected to the at least one circuit board.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use welding area of Morita to modify the device of Myers in order to join the flexible screen to a circuit board layer while provide an electrical connection that provides good conductivity and a stronger mechanical connection.


Claim (s) 9   is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 10602623 B1) in view of Kim (US 9870029 B2) as applied to claim 2 above, and further in view of Hinson (US 2014/0362512 A1).
 
Regarding claim 9, Myers fails to disclose wherein the second housing is formed with a power supply port penetrating through the second housing.Hinson discloses a power supply port (USB port 612; Fig.6B)  penetrating through a housing (602;Fig.6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hinson  with the housing body of Myers in order to provide access to electronic components inside the housing (para 0052 of Hinson).
Claim (s) 11   is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 10602623 B1) ,as applied to claim 1 above, and further in view of Hinson (US 2014/0362512 A1).
Regarding claim 11, Myers fails to disclose a battery, wherein the battery is received in one of the hand held parts, and the battery is electrically connected with the at least one circuit board and the flexible display screen.
Hinson discloses a battery (batteries 212;Fig.2) is received in a hand held part (602), and the battery is electrically connected with the at least one circuit board and the flexible display screen (212 is connected the circuit board within 616 inFig.8A and electrically connected to screen 632 in Fig.61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Hinson with the housing body of Myers in order to power electronic devices to perform circuit operations.
 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole either
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached at (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 



/PETE T LEE/Primary Examiner, Art Unit 2848